UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): December30, 2009 (December 23, 2009) BERRY PLASTICS CORPORATION (Exact name of Registrant as specified in its charter) Delaware 033-75706-01 35-1814673 (State of Incorporation) (Commission File Numbers) (I.R.S. Employer Identification No.) 101 Oakley Street Evansville, Indiana (Address of principal executive offices) (Zip Code) (812) 424-2904 (Registrants telephone number, including area code) N.A. (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Table of Additional Guarantors Exact Name Jurisdictionof Organization PrimaryStandard Industrial ClassificationCode Number I.R.S. Employer Identification No. Name,AddressandTelephone NumberofPrincipalExecutive Offices Aerocon, LLC Delaware 35-1948748 (a) Berry Iowa, LLC Delaware 42-1382173 (a) Berry Plastics Design, LLC Delaware 62-1689708 (a) Berry Plastics Technical Services, Inc. Delaware 57-1029638 (a) Berry Sterling Corporation Delaware 54-1749681 (a) CPI Holding Corporation Delaware 34-1820303 (a) Knight Plastics, Inc. Delaware 35-2056610 (a) Packerware Corporation Delaware 48-0759852 (a) Pescor, Inc. Delaware 74-3002028 (a) Poly-Seal, LLC Delaware 52-0892112 (a) Venture Packaging, Inc. Delaware 51-0368479 (a) Venture Packaging Midwest, Inc. Delaware 34-1809003 (a) Berry Plastics Acquisition Corporation III Delaware 37-1445502 (a) Berry Plastics Opco, Inc. Delaware 30-0120989 (a) Berry Plastics Acquisition Corporation V Delaware 36-4509933 (a) Berry Plastics Acquisition Corporation VIII Delaware 32-0036809 (a) Berry Plastics Acquisition Corporation IX Delaware 35-2184302 (a) Berry Plastics Acquisition Corporation X Delaware 35-2184301 (a) Berry Plastics Acquisition Corporation XI Delaware 35-2184300 (a) Berry Plastics Acquisition Corporation XII Delaware 35-2184299 (a) Berry Plastics Acquisition Corporation XIII Delaware 35-2184298 (a) Berry Plastics Acquisition Corporation XV, LLC Delaware 35-2184293 (a) Kerr Group, LLC Delaware 95-0898810 (a) Saffron Acquisition, LLC Delaware 94-3293114 (a) Setco, LLC Delaware 56-2374074 (a) Sun Coast Industries, LLC Delaware 59-1952968 (a) Tubed Products, LLC Delaware 56-2374082 (a) Cardinal Packaging, Inc. Ohio 34-1396561 (a) Landis Plastics, LLC Delaware 36-2471333 (a) Covalence Specialty Adhesives LLC Delaware 20-4104683 (a) Covalence Specialty Coatings LLC Delaware 20-4104683 (a) Caplas LLC Delaware 20-3888603 (a) Caplas Neptune, LLC Delaware 20-5557864 (a) Captive Holdings, Inc. Delaware 20-1290475 (a) Captive Plastics, Inc. NewJersey 22-1890735 (a) Grafco Industries Limited Partnership Maryland 52-1729327 (a) Rollpak Acquisition Corporation Indiana 03-0512845 (a) Rollpak Corporation Indiana 35-1582626 (a) Pliant Corporation Delaware 43-2107725 (a) Pliant Corporation International Utah 87-0473075 (a) Pliant Film Products of Mexico, Inc. Utah 87-0500805 (a) Pliant Packaging of Canada, LLC Utah 87-0580929 (a) Uniplast Holdings Inc. Delaware 13-3999589 (a) Uniplast U.S., Inc. Delaware 04-3199066 (a) (a) 101 Oakley Street, Evansville, IN 47710 Item1.01 Entry into a Material Definitive Agreement The information set forth under Item2.03 of this Current Report on Form 8-K is incorporated by reference into this Item1.01. Item2.03 Creation of a Direct Financial Obligation On December 23, 2009, Berry Plastics Group, Inc., Berry Plastics Corporation (Berry Plastics) and certain of its subsidiaries entered into an Incremental Assumption Agreement (the Incremental Agreement) with Bank of America, N.A. and Barclays Bank PLC to increase the commitments under its revolving credit facility (the Revolving Facility) by $100 million to a total of $500 million. Additionally, pursuant to the Incremental Agreement, the interest rate on loans under the Revolving Facility was increased by 0.25% for any quarterly period in which quarterly average daily borrowing availability exceeds 75%. Berry Plastics also obtained consent from the requisite lenders under the Revolving Facility to add a number of subsidiaries of Berry Plastics as borrowers under such facility. Adding such subsidiaries as borrowers allows Berry Plastics to include the assets of those entities in the borrowing base under the Revolving Facility (such subsidiaries, the New Borrowers). Prior to the effectiveness of such consent, each of theNewBorrowers was already aguarantor of Berry Plastics and the otherborrowers obligations under the Revolving Facility. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BERRY PLASTICS CORPORATION Date: December30, 2009 By: /s/ James M. Kratochvil Name: James M. Kratochvil Title: Executive Vice President, Chief Financial Officer, Assistant Treasurer and Secretary
